Citation Nr: 1446330	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pinched sciatic nerve, also claimed as radicular symptoms of the left lower extremity.

2.  Entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left leg disability, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

The Veteran represented by:	Monica D. Cliatt, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left leg disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At the Veteran's November 2013 videoconference hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claims for entitlement to service connection for a pinched sciatic nerve, also claimed as radicular symptoms of the left lower extremity and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  In a June 2002 rating decision, the RO denied service connection for left leg disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file since the June 2002 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for left leg disability.

4.  In a June 2002 rating decision, the RO denied service connection for a left knee disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

5.  Evidence associated with the claims file since the June 2002 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a pinched sciatic nerve, also claimed as radicular symptoms of the left lower extremity have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The June 2002 RO decision, which denied the Veteran's claims of service connection for a left leg disability and service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Veteran has withdrawn the issues of entitlement to service connection for a pinched sciatic nerve, also claimed as radicular symptoms of the left lower extremity and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine. 

There remain no allegations of errors of fact or law for appellate consideration with regard to those issues. The Board does not have jurisdiction to review those issues, and dismissal is warranted.



II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a left leg disability and service connection for a left knee disability were denied by the RO in a June 2002 rating decision.  The evidence of record at the time of the June 2002 decision consisted of service treatment records and VA treatment records.  The RO denied the claims and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement for the claims, nor was any material evidence received during the remainder of the appeal period.  The June 2002 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In February 2009, the Veteran submitted the instant request to reopen a claim of service connection for left leg disability and service connection for a left knee disability.

The evidence associated with the claims file since the June 2002 rating action includes VA treatment records, a transcript from a Regional Office hearing in May 2009, and a transcript from a Board videoconference hearing in November 2013.  This evidence is "new" because it was not previously submitted to agency decision makers.

At his November 2013 videoconference hearing, the Veteran stated that he was playing football and hurt both of his legs while in service.  He noted that he was diagnosed with an lateral collateral ligament injury in both knees.  He also stated that he did not have a pre-existing condition in his knees and that his current knee disability is due to his injury in service.  

The Board finds that the statements by the Veteran relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection a left leg disability and service connection for a left knee disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.




ORDER

Entitlement to service connection for a pinched sciatic nerve, also claimed as radicular symptoms of the left lower extremity, is dismissed.  

The claim for whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and if so, whether service connection is warranted is dismissed. 

As new and material evidence has been received, the claim of service connection for a left leg disability is reopened and, to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a left knee disability is reopened and, to this limited extent, the appeal is granted.


REMAND


As an initial matter, a May 2007 Social Security Administration (SSA) award letter has been associated with the claims folder which suggests that the Veteran has been  in receipt benefits from SSA.  At the Veteran's November 2013 videoconference hearing, he noted that he was receiving SSA disability benefits from 2001 to March 2013.  The record does not reflect any attempts to obtain these records.  Remand is required to request these potentially relevant records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the Veteran's claims for service connection for a right knee disability, service connection for a left knee disability and service connection for a left leg disability, service treatment records show that the Veteran complained of left knee pain while in service.  An October 1966 Medical Board Proceedings report shows that the Veteran had torn ligaments in both knees. 

In a November 2012 statement, the Veteran noted that while in service, he fell out of a vehicle and his left leg "felt like it was asleep."  He noted that his leg, from his hip to his toes, was tingling and that his left leg "locked up." 

At his November 2013 videoconference hearing, the Veteran noted that he was hit in the legs while playing football and hurt both knees while in service.  He also stated that his right knee and left knee were not injured in the automobile accident which occurred prior to his entrance into service.  He noted that only his left ankle was broken and he suffered a cut to his left knee.  

The Veteran has not been afforded a VA examinations to determine whether his claimed right knee disability, left knee disability and left leg disabilities are related to his active service.  Accordingly, VA examinations are necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his claimed right knee, left knee and left leg disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO must attempt to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available and the Veteran should be notified if VA determines that the records do not exist or that further efforts to obtain them would be futile.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed right knee, claimed left knee and claimed left leg disabilities.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The claim file must be made available to and reviewed by the examiners and a rationale for all opinions expressed must be provided. 

For any right knee or left leg disabilities diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  

The Board notes that the service treatment records indicate that the Veteran provided a history of a pre-service motor vehicle accident and that the military at the time attributed his bilateral knee problems to this accident and thereby determined in pre-existed military service in spite of the fact that his knees were clinically evaluated as normal upon entry into service.  However, under VA regulations, a disability cannot be found to pre-exist military service if it was not noted on the Veteran's entrance examination unless there is clear and unmistakable evidence that the disability pre-existed military service AND was not aggravated during service.  Given that there are multiple knee complaints in the Veteran's service treatment records, VA cannot meet the high standard of showing by clear and unmistakable evidence that any pre-existing disability was not aggravated during service.  Accordingly, FOR PURPOSES OF THIS EXAMINATION AND OPINION, THE EXAMINER MUST PRESUME THAT THE VETERAN HAD NO KNEE DISABILITY UPON ENTRY INTO MILITARY SERVICE.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


